                                                     Entered on Docket
                                                     August 18, 2021
                                                     EDWARD J. EMMONS, CLERK
                                                     U.S. BANKRUPTCY COURT
                                                     NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335
                                                  The following constitutes the order of the Court.
                                                  Signed: August 17, 2021
      San Francisco, CA 94104
  3   Tel. 415-672-5991
      Fax. 415-680-1712
  4   gkleiner@rinconlawllp.com
  5
      Counsel for                                    ______________________________________________
  6   FRED HJELMESET,                                Stephen L. Johnson
      Trustee in Bankruptcy                          U.S. Bankruptcy Judge
  7

  8                                  UNITED STATES BANKRUPTCY COURT

  9                                  NORTHERN DISTRICT OF CALIFORNIA

 10                                             SAN JOSE DIVISION

 11   In re                                                    Case No. 21-50028 SLJ
                                                               Chapter 7
 12                EVANDER FRANK KANE,                         Hon. Stephen L. Johnson

 13                       Debtor.                              FOURTH ORDER EXTENDING DATE
                                                               FOR FILING COMPLAINT OBJECTING
 14
                                                               TO DISCHARGE
 15                                                            (11 U.S.C. SECTION 727)

 16

 17                Based on the Fourth Stipulation to Entry of Order Extending Date for Filing Complaint (11
 18   U.S.C. Section 727) (the “Stipulation”) entered into by and between Fred Hjelmeset, Trustee in
 19   Bankruptcy of the Debtor’s estate and Debtor Evander Frank Kane, through their respective counsel,
 20   electronically filed on August 17, 2021, as Docket No. 197,
 21             IT IS HEREBY ORDERED, as follows:
 22           1.          The Stipulation is approved.
 23           2.          With regard to the Trustee, the current deadline established by Rule 4004 of the
 24   Federal Rules of Bankruptcy Procedure to object to the Debtor’s discharge is hereby extended
 25   through and including October 19, 2021.
 26                                           *** END OF ORDER ***
 27

 28

Case: 21-50028           Doc# 198     Filed: 08/17/21    Entered: 08/18/21 10:59:31       Page 1 of 2
  1                                    *** COURT SERVICE LIST ***

  2   No Court service required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 21-50028     Doc# 198        Filed: 08/17/21   Entered: 08/18/21 10:59:31   Page 2 of 2
